DISMISS; and Opinion Filed August 6, 2019.




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00584-CV

                        PRODEA SYSTEMS, INC., Appellant
                                     V.
                 VEWD SOFTWARE USA LLC D/B/A OPERA TV, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-05729-E

                                MEMORANDUM OPINION
                             Before Justices Schenck, Osborne, and Reichek
                                      Opinion by Justice Osborne
        The clerk’s record in this case is past due. By letter dated June 6, 2019, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record within ten days. We cautioned appellant that failure to do so would result in the dismissal

of this appeal without further notice. To date, the clerk’s record has not been filed, and appellant

has failed to provide the required documentation or otherwise correspond with the Court regarding

the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Leslie Osborne/
                                                LESLIE OSBORNE
                                                JUSTICE


190584F.P05




                                             –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 PRODEA SYSTEMS, INC., Appellant                   On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
 No. 05-19-00584-CV         V.                     Trial Court Cause No. CC-18-05729-E.
                                                   Opinion delivered by Justice Osborne.
 VEWD SOFTWARE USA LLC D/B/A                       Justices Schenck and Reichek participating.
 OPERA TV, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee VEWD SOFTWARE USA LLC D/B/A OPERA TV
recover its costs of this appeal from appellant PRODEA SYSTEMS, INC.


Judgment entered this 6th day of August, 2019.




                                             –3–